Exhibit 10.1 STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT is dated and is effective the 30th day of May, 2011. BETWEEN : XTRALINK CORPORATION, with its business address at 7582 Las Vegas Blvd. South #325, Las Vegas, Nevada 89123, U.S.A. ( hereinafter called the “ Company ” ) AND : MAURICE SALE, whose address is 18 Benson Avenue, Kingston 8, Jamaica, W.I. ( hereinafter called the “ Founder ” ) WHEREAS the Company is desirous of allotting and issuing Shares to the Founder, on favourable terms, in exchange for debt incurred by the Founder in getting the Company incorporated and development of a business concept and plan, to enable the Company for public listing subsequently. AND WHEREAS the Founder has agreed to accept shares in exchange for debt incurred on behalf of the Company, and the Company has agreed to allot and issue restricted Shares later on the terms and conditions herein set forth : NOW THEREFORE IT IS AGREED : 1. The Founder has expended the following amounts on behalf of the Company, and wishes to be reimbursed for such amounts, namely, - Name search of the Company $ 75. - Incorporation expenses incurred, $ 821. including resident agent fees for one year - Minute book and stationery $ 105. - Preparation of Registration statement $1,500. TOTAL COSTS $2,501 1 2. Both parties agree that the restricted Common stock will be issued to the Founder at the deemed price of $0.0001 per share. 3. The Company hereby allots and will issue to Maurice Sale, 25,010,000 of the Shares at a price of US$0.0001 per share, for a total sum of US$2,501. The Shares are hereby allotted and will be issued later on. 4. The parties hereto agree that any and all taxes which may hereafter be payable on money realized by the Founder on the sale of any of the Shares, which is in excess of the amount paid by the Founder to the Company pursuant to this Agreement, will be the sole responsibility of the Founder, and the Company or its officers and directors will not be liable for any such taxes. 5. The Founder understands that he is acquiring the Shares without being furnished any offering literature, prospectus or business plan of the Company, except what is contained in the Registration Statement to be filed with the SEC of the United States, which is available through the internet. 6. The Founder has had an opportunity to ask questions of and receive answers from the Company on matters that pertain to the Company. 7.
